Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-128273, 333-66048, 333-62278 and 333-178044 on Form S-8 and Registration Statements No. 333-178046 and 333-178522 on Form S-3 of our reports dated February 25, 2014 relating to the consolidated financial statements and financial statement schedules of American Electric Power Company, Inc. and subsidiary companies, and the effectiveness of American Electric Power Company, Inc. and subsidiary companies’ internal control over financial reporting, appearing in or incorporated by reference in the Annual Report on Form 10-K of American Electric Power Company, Inc. for the year ended December 31, 2013. /s/Deloitte & Touche LLP Columbus, Ohio February 25, 2014
